Citation Nr: 1743531	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left facial paralysis.  

2.  Entitlement to service connection for vision problems.  

3.  Entitlement to service connection for muscle spasms. 

4.  Entitlement to service connection for a bilateral ankle disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a left shoulder disability.  

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for migraine headaches.  

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

10.  Entitlement to a compensable rating for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993, including service in Southwest Asia from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA RO.

The Veteran's claims of entitlement to service connection for a bilateral ankle disability, a left knee disability, and left facial paralysis were last finally denied in an October 1993 rating decision.  Since October 1993, VA has adopted and liberalized the laws and regulations governing undiagnosed illnesses have been adopted and liberalized.  When there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously-denied claim.  Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  In other words, when a claim is based on a substantive right created by a statutory or regulatory provision that did not exist at the time of the prior final denial of the claim, adjudication of the latter claim is not a "reopening" of the first.  Accordingly, VA will consider these claims on a de novo basis without requiring new and material evidence to reopen.

Although a veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but it must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record, and it has recharacterized the issue on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded an examination addressing his left facial paralysis, vision problems, muscle spasms, bilateral ankle disability, left knee disability, left shoulder disability, sinusitis disability, and migraine headache disability.  The Veteran served in Southwest Asia during the Persian Gulf War.  The Veteran has not been afforded a VA examination to address whether his claimed symptoms relate to the presence of any undiagnosed illness due to his Gulf War service, and the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim.  The Board also requests that the examiner render opinions relating to direct service connection as set forth below.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the Veteran underwent an examination in February 2011, at which time an examiner found that the Veteran did not have a diagnosed acquired psychiatric disorder.  Since that time, however, the Veteran has submitted a February 2016 statement from a private clinician indicating that the Veteran was indeed diagnosed with PTSD in May 2012, and had received treatment since that time.  Given the Veteran has submitted evidence of a current PTSD diagnosis, the Board finds that additional development of the medical evidence and the Veteran's claimed stressors is required.  

With respect to the Veteran's claim of entitlement to a compensable rating for a back disability, the Veteran underwent a back examination in December 2010.  While the examiner reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Since the time of that examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the December 2010 examination report is inadequate.

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a full copy of the Veteran's personnel records.  All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  Contact the Veteran to elicit additional necessary details regarding the Veteran's claimed in-service stressors.  To the extent that the Veteran claims stressors that do not involve combat or the fear of hostile military or terrorist activity, after undertaking all appropriate development, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to his claimed in-service stressors.

3.  Ask the Veteran to identify all private clinicians treating his claimed acquired psychiatric disorder, to include PTSD.  Provide the Veteran with an authorization and waiver authorizing The Center for Counseling And Human Development, and any other identified private clinicians, to submit medical records to VA. If such authorization is obtained, attempt to obtain all pertinent records from this institution.

4.  Schedule the Veteran for VA examinations to determine the nature and etiology of his left facial paralysis, vision problems, muscle spasms, bilateral ankle disability, left knee disability, left shoulder disability, sinusitis disability, and migraine headache disability.  After examining the Veteran and reviewing the Veteran's claims file, the examiner should:  

a) Describe the current symptoms, if any, associated with the Veteran's claimed left facial paralysis, and address whether such symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service, to include the Veteran's January 1990 treatment for facial paralysis.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf. 

b) Describe the current symptoms, if any, associated with the Veteran's vision problems, and address whether such symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf. 

c) Describe the current symptoms, if any, associated with the Veteran's muscle spasms, and address whether such symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf. 

d) Describe the current symptoms, if any, associated with the Veteran's claimed bilateral ankle disability, and address whether the Veteran's claimed symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service, to include the Veteran's July 1991 ankle injury.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf. 

e) Describe the current symptoms, if any, associated with the Veteran's claimed left knee disability, and address whether the Veteran's claimed symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service, to include the Veteran's September 1992 complaint of left knee pain and his February 1993 report of a history of "trick" or locked knee.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf.  

f) Describe the current symptoms, if any, associated with the Veteran's claimed left shoulder disability, and address whether the Veteran's claimed symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf.  

g) Describe the current symptoms, if any, associated with the Veteran's claimed sinusitis disability, and address whether the Veteran's claimed symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf.  

h) Describe the current symptoms, if any, associated with the Veteran's claimed migraine headache disability, and address whether the Veteran's claimed symptoms are attributable to a known clinical diagnosis.

1) If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service, to include the Veteran's May 1989 complaint of headache symptoms.  

2) If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are an undiagnosed illness resulting from his service in the Persian Gulf.  

5.  After completing the first three remand directives, solicit an opinion from a VA psychologist or psychiatrist addressing whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD, as a result of his active service.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  A complete rationale for any opinions should be provided and the opinions should be reconciled with the other evidence of record.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's back disability.  The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


